DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive.
In regards to applicant’s argument that the claim language as amended includes the limitations:
a first initialization subsystem that is included in the computing system and that is
configured to perform first initialization subsystem operations that configure the
computing system to provide an operating system;
a second initialization subsystem that is included in the computing system and
that is configured to perform second initialization subsystem operations that configure at
least one device for use in the first initialization subsystem operations;

Boyd et al teaches a second initialization subsystem (the system that initializes the drivers 44B-44N) that is included in the computing system and that is configured to perform second initialization subsystem operations that configure at least one device (device drivers) for use in the first initialization subsystem operations;
Boyd et al also teaches a first initialization subsystem (44A) that is included in the computing system and that is configured to perform first initialization subsystem operations that use the operating system. While the first subsystem waits or dependencies to load/be “ready” “supplying the Cids may be delayed until the middleware driver 44B has indicated it is ready for service (i.e. initialization is complete)” as well as performing a boot (“During initialization of the system (e.g. ‘boot’), the device drivers 44A-44N may be started in parallel”)  While Boyd et al teaches booting/initialization Boyd et al however does not state that the booting includes configuring “the computing system to provide an operating system”.  Boyd et al’s system appears to start after the kernel has been loaded with the dependencies being handled by the operating system instead of before the operating system is loaded.  While it is well known for a boot loaded to load the operating system as well as manage dependencies Boyd et al does not mention a boot loaded therefor references are being cited that teach a boot loader performing the loading of the operating system functions.  For example, Zhang et al PN 2012/0154375 that states “operating system boot loader 508 can continue to load components of an operating system, e.g. operating system 602, into memory until the kernel of the operating system and any critical drivers are loaded. At this point, operating system 602 can take over the boot process”  Which teaches loading the critical drivers before the operating system is allowed to take over.  Chaluvaiah et al PN 2019/0012088 that loads the service drivers 224 then launches the boot loader that loads the operating system (Para [0030] “In particular, DXE 330 executes an EFI driver dispatcher 332 that operates to load device, bus, and service drivers 334, to instantiate the system SMI handler in the STM 336, and to instantiate virtual machines associated with the device, bus, and service SMMs 338. DXE 330 passes execution to BDS 340 executes a boot manager 342 which identifies a boot target, and passes execution to TSL 350. TSL 350 launches an OS boot loader 352 which loads the operating system, and passes execution to the operating system at RT 360.”  Chaluvaiah et al expressly teaches a driver dispatcher that loads device, bus, and service drivers 334 then passing execution to a boot loader that loads the operating system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al PN 2019/0102535 in view of Chaluvaiah et al PN 2019/0012088.
In regards to claims 1, 7, 14: Boyd et al teaches a coordinated initialization system (figure 2), comprising: a computing system (figure 2, 7, 8); a first initialization subsystem that is included in the computing system (first driver one of 44A-44N such as 44B); a second initialization subsystem (other of 44A to 44N such as 44A) that is included in the computing system (figure 8); and a coordinated initialization subsystem (40) that is included in the computing system and that is coupled to each of the first initialization subsystem (44B) and the second initialization subsystem (44A), wherein the coordinated initialization subsystem is configured to: receive, from the first initialization subsystem (44B) subsequent to an initialization command (subsequent to starting to boot) being provided to the computing system, first initialization progress information (Para [0055] “Each device driver 44A-44N may obtain Cids from the device manager 40, and the device manager 40 may respond to a given device driver 44A-44N with its Cids after the dependencies for the given device driver 44A-44N have been cleared (e.g. the corresponding driver/hardware is ready for operation).” Para [0069] “The device manager 40 may wait for the device driver 44A-44N to report ready.”) associated with first initialization subsystem (44B) operations performed by the first initialization subsystem (44B); receive, from the second initialization subsystem subsequent to the initialization command being provided to the computing system, second initialization progress information (the ready report from the other of device driver 44A-44N i.e. from 44A) associated with second initialization subsystem (44A) operations performed by the second initialization subsystem (44A); determine, using a coordinated initialization database (42) that identifies dependences (Para [0055] “The device database 42 may include dependency information indicating which device drivers 44A-44N are dependent on each other. For example, the device driver 44A may initialize and control the interface hardware 46, and thus the drivers 44B-44C (which may interact with the interface hardware 46 assuming that it is configured and in operation, or which may interact with the device 48 assuming that the interface hardware 46 is in operation and communicating with the device 48) may be depending on the interface driver 44A.”) between the first initialization subsystem (44B) operations and the second initialization (44A) operations, that the first initialization progress information (ready notification from 44B) identifies a first initialization operation that is going to be performed by the first initialization subsystem (i.e. 44B either is not ready or is ready) and that is dependent on a second initialization operation (44A being ready) that is identified by the second initialization progress information (44A ready or not ready) and that has not yet been performed (44A not yet ready) by the second initialization subsystem (44A); and cause, in response to determining that the first initialization operation that is going to be performed by the first initialization subsystem (44B) is dependent on the second initialization (44A) operation that has not yet been performed (44A not yet ready) by the second initialization subsystem (44A), the first initialization subsystem to pause (wait/delay) the first initialization subsystem operations (wait till 44A has cleared Le. is ready Abstract “Additionally, the device manager may delay response to requests from a given device driver until its dependencies are clear (e.g. other device drivers and hardware initializations).” Para 0068] “the device manager 40 may delay the response to the device driver's request. In an embodiment, the device manager 40 may block for the device driver if its dependencies are not cleared. The device manager 40 may periodically check the dependencies again (e.g. after a given device driver has reported it is ready) until the dependencies for the device driver have cleared.”’) until the second initialization operation has been performed (cleared).  Boyd et al teaches the determining of the dependencies is performed by the device manager which is routinely part of an operating system as opposed to being performed prior to the loading of the operating system with one of the subsystems “configure the computing system to provoke an operating system”  Chaluvaiah et al teaches an initialization system that includes two subsystems a first the boot loader that performs “operations that configure the computing system to provide an operating system” (loads the OS) and a second performs “operations that configure at least one device for use in the first initialization subsystem operations” The driver dispatcher 332 “that operates to load device, bus, and service drivers 334”.  Chaluvaiah et al does not teach a data base identifying the dependencies determining which drivers to install.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the software that installs the drivers perform before the loading of the operating system because this would have assured all the needed drivers for loading the operating system were installed first.
In regards to claim 20: Boyd et al teaches drivers, drivers are code.
Claims 2-4, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al PN 2019/0102535 in view of Chaluvaiah et al PN 2019/0012088 as applied to claim1 above, and further in view of Xiao PN 2018/0074828.	
In regards to claims 2, 8, 15: Boyd et al teaches the initialization subsystems are drivers but such as interface drivers, middleware drivers and device drivers which control actors. Boyd et al gives examples of interrupt actor, memory actor, timer actor, CPU actor, and channel actor. Boyd et al does not state the actors can include a BIOS subsystem. Such as a CPU executing a bios. Xiao teaches figure 5 a baseboard management controller BMC 540 communicating to a central processing unit CPU 510 through a platform controller hub PCH. the CPU is executing a BIOS PARA [0031] “When the mainboard is booting, the CPU 510 may read the BIOS program in the BIOS module 530 and operate it through the PCH 520.” It would have been obvious to have one of the actors be an executing BIOS because this sets up the basic input output.
In regards to claims 3, 9, 16: Xiao teaches a system control processor (platform controller hub 520).
In regards to claims 4, 10, 17: Xiao teaches the managing device being a baseboard management controller (540).
Claims 5, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al PN 2019/0102535 in view of Chaluvaiah et al PN 2019/0012088 and Xiao PN 2018/0074828 as applied to claim 2 above, and further in view of Noguchi PN 2005/0220025.
In regards to claims 5, 11, 18: Boyd teaches the causing the first initialization subsystem to pause by delaying the response to the first initialization subsystem (Para [0007]) the first initialization subsystem operations until the second initialization operation has been performed. Boyd mentions serial communication such as USB and SATA but does not state the device manager communicates to the actors/device drivers via a serial bus. Xiao states the BMC communicates to the devices via an SPI bus which is serial. Boyd et al delays by not sending a response as opposed to sending an Xoff or Xon command. Noguchi teaches prior art systems using Xon/Xoff transmitting, to a subsystem via a serial connection, an XOFF command that is configured to cause the subsystem to pause the transmission Para [0006] “XON/XOFF system: A flow control device on a receiving side notifies XON (transmission start) or XOFF (transmission stop) to a flow control device on a transmitting side. A flow control device on the transmitting side starts/stops transmitting data based on the notification.” first subsystem operations such that the first operation is not performed by the first subsystem stop transmission); Boyd et al receiving, from the second initialization subsystem, third initialization progress (is it ready yet?) information (yes/no) associated with the second initialization subsystem operations performed by the second initialization subsystem; determine that the third initialization progress information identifies that the second initialization operation has been performed by the second initialization subsystem (it has cleared); Boyd et al stops delaying the response. Noguchi teaches and transmitting, an Xon command when it is ready to resume.
Claims 6, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al PN 2019/0102535 in view of Chaluvaiah et al PN 2019/0012088  as applied to claim 1 above, and further in view of Le et al PN 6,145089.
In regards to claims 6, 12, 19: Boyd et al teaches multiple levels of dependencies Boyd et al does not teach determine that the fourth initialization operation has not been performed by the second initialization subsystem for a time period subsequent to causing the first initialization subsystem to pause the third initialization subsystem operations; and perform, in response to determining that the fourth initialization operation has not been performed by the second initialization subsystem for the time period, a second initialization subsystem failure operation. Le et al teaches Column 5 lines 54-67 “The service managers 540, 545, 550 further mark a service as down and perform a failure procedure for the service, if the service is not available. For one embodiment, these processes are performed asynchronously. This is described in more detail below with respect to FIG. 7.” And states in regards to figure s if a “process fails, either on time-out or as a result of an abort command” thus also teaching a time period. It would have been obvious to include a watchdog timer and failure procedure if a service/actor fails to initialize in time because this would have prevented hanging on boot due to initialization errors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187